F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           APR 18 2005
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    BIGLER JOBE STOUFFER, II,

                  Plaintiff - Appellant,

    v.                                                    No. 04-6119
                                                     (D.C. No. 04-CV-14-C)
    MIKE MULLIN; OKLAHOMA                                (W. D. Okla.)
    INDIGENT DEFENSE SYSTEM,
    CRAIG SUTTER, OIDS; MARK
    HENDRICKSEN, Attorney,

                  Defendants - Appellees.




                               ORDER AND JUDGMENT         *




Before LUCERO , McKAY , and ANDERSON , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Bigler Jobe Stouffer, II, appearing pro se, appeals the district

court’s dismissal of his civil rights action. Exercising jurisdiction under

28 U.S.C. § 1291, and liberally construing Mr. Stouffer’s filings,      see Haines v.

Kerner , 404 U.S. 519, 520 (1972), we affirm for substantially the same reasons

given by the district court.

       Mr. Stouffer, a state death row inmate whose direct criminal appeal is

pending before the Oklahoma Court of Criminal Appeals, commenced this action

by filing his “Petition for Writ of Habeas Corpus, Mandamus, Prohibition;

Evidentiary Hearing, Toll Proceedings; Adequate Funding for Appointment of

Counsel in Capital Case.” R. Doc. 1 (capitalization omitted). He sought “relief

for adequate funding and replacement of legal counsel; to possess all legal data

during appellate proceedings; and for client access to Court services in Oklahoma

[C]ounty District Court in CF-85-509.”      Id. at 1. Upon referral, the magistrate

judge recommended dismissal without prejudice based on the           Younger abstention

doctrine, which precludes federal courts from interfering in state criminal

proceedings absent bad faith, harassment, or extraordinary circumstances not

present in this case, because Mr. Stouffer can seek relief in his state criminal

proceedings. See Younger v. Harris , 401 U.S. 37, 43-45, 54 (1971). Also, the

magistrate judge recommended dismissal because the district court lacked




                                            -2-
jurisdiction to grant mandamus relief,      see 28 U.S.C. § 1361, or authority to issue

a writ of prohibition under the circumstances presented here.

       In his objection to the magistrate judge’s report and recommendation,

Mr. Stouffer stated he was seeking relief for violations of access to the courts,

specifically for defendants’ failure to provide him with access to legal materials,

legal calls and a private investigator and for erroneous findings by the state

courts. As recommended by the magistrate judge, the district court found that it

was proper for the court to abstain pursuant to      Younger , as Mr. Stouffer could

seek relief in state court, where he allegedly needs the legal materials and access

to legal services. To the extent he complained about the way in which the

Oklahoma courts have handled his pleadings, the federal district court decided

that Mr. Stouffer failed to state a claim upon which relief may be granted,

Fed. R. Civ. P. 12(b)(6), and the court was prohibited from hearing that claim

under the Rooker-Feldman      1
                                  doctrine, which “bars ‘a party losing in state court . . .

from seeking what in substance would be appellate review of the state judgment

in a United States district court, based on the losing party’s claim that the state

judgment itself violates the loser’s federal rights.’”      Kiowa Indian Tribe of Okla.

v. Hoover , 150 F.3d 1163, 1169 (10th Cir. 1998) (quoting         Johnson v. De Grandy ,



1
      Dist. of Columbia Ct. of App. v. Feldman  , 460 U.S. 462, 482 (1983);
Rooker v. Fid. Trust Co. , 263 U.S. 413, 414-16 (1923).

                                              -3-
512 U.S. 997, 1005-06 (1994)). Finally, the district court determined that none of

Mr. Stouffer’s pleadings state a claim for relief under other statutes or

constitutional amendments. Accordingly, the court entered judgment dismissing

the action. Mr. Stouffer appealed, and the district court denied his request for a

certificate of appealability (COA).

       On appeal, Mr. Stouffer clarifies that he “sought relief from appellee’s

denials of his constitutional right to ‘access to court’ services . . . not . . . from

state conviction or sentence.” Aplt. Br. at 2 (capitalization omitted). Based on

this clarification, we conclude that Mr. Stouffer sought only civil rights relief and

not habeas relief, regardless of how he titled his initial district court pleading.

Thus, a COA is not needed for this appeal.

       “We review de novo the district court’s decision to abstain pursuant to

Younger .” Amanatullah v. Colo. Bd. of Med. Exam’rs        , 187 F.3d 1160, 1163

(10th Cir. 1999). Likewise, we review de novo the district court’s dismissal of

the complaint for lack of subject matter jurisdiction under the     Rooker-Feldman

doctrine, Kiowa Indian Tribe of Okla. , 150 F.3d at 1165, and for failure to state a

claim upon which relief may be granted,      Sutton v. Utah State Sch. for the Deaf &

Blind , 173 F.3d 1226, 1236 (10th Cir. 1999). Upon consideration of the district

court record, Mr. Stouffer’s brief on appeal and the relevant law, we conclude, for




                                             -4-
substantially the same reasons set forth by the district court, that the district court

properly dismissed this case.

      Mr. Stouffer argues the district court failed to consider his argument that he

sought legal materials and access to an investigator for civil litigation, which is

separate from his state criminal proceedings. To the extent he adequately raised

this issue in district court, we conclude he failed to state a claim upon which

relief may be granted.

      Accordingly, the judgment of the district court is AFFIRMED.

Mr. Stouffer’s (1) Motion for Extraordinary Judicial Relief from Life Threatening

Forced Double Celling, to Toll Proceedings, and Temporary Restraining Order;

(2) Application for Certificate of Appealability; (3) Motion for Default, Summary,

Declaratory Judgments; (4) motion for final judgment and determination; and

(5) Request for Judicial Relief are DENIED as moot. Mr. Stouffer’s request for

leave to proceed on appeal in forma pauperis is GRANTED. We remind him of

his responsibility to continue making payments until the entire filing fee is paid.

See 28 U.S.C. § 1915(b)(2). The mandate shall issue forthwith.

                                                      Entered for the Court


                                                      Stephen H. Anderson
                                                      Circuit Judge




                                           -5-